OFFICE   OF THE ATTORNEY    GENERAL   OF TEXAS
                            AUSTIN




    &morable  l?.Y.
    f&unty Auditor
                   fhllw&w
    XavarPo cxxnty                               .I',
    co3?8icana,R9xaal
I
                                               ,I''5

    Bear Sir1            opz&lon x0.
                         Rer k%&ber 1            olA,,ioaof't&it+
                         mJpot18m Lav
flonarable
         E.Y. Cunningher, 'age 2


         If         that     18
                     JOUP OplniOa, Vhetvotild be the proper
         procedure to alear up the matter. Koom ofPered
         to reuign hi8    non-8xlxriCdpoe:t:.on,  but the Con-
         tiusfom3ra nnd cmlntg Jbd&J vant a ruung before
         8UCh aatlon is wmaldered.       will bfoortc'x 1'88i&ne-
         tion be reqzlmd,     ox’ vlU bll88 Ccrxey'ar'@sQna-
         tion be th@ cam-cot proeedura?"
                      Under       ths   pX’CW1SiCSl8      of   Articles     432,     433 and 434
of the Penal Code, no oiflcer of the State rmr any munialpal
SUbdiV5S1Oll  thfWlOf,    llOF6IIJ’
                                  OffiCW OX’lWBbtW Of rnJTi%&O
or munlc;ipalboaFd 8hall      appalnt, or vote for,   or aonflna
th8 appointment to any office for employment of asy per8on
related vlthln uerbein specified dsgress to him or to xuy
other member or such board, vhero tha cae(ywnaxtion       of 8uoh
percronis to be p&d out of public fund6 or feea of offloe
or any kind vhatroevel?.Evasion ci nspotlsm         by traa     and
approval of account8 or the dmvlng OS vmmnts to pay the
ampwaaetlon of imy 5.nellglbla      oflker   or par8on a*~ aL80
dealt  with.   ‘the 8trtUte   provide8 al80 for the ~8hmsnt       of
Ury pSl'8OIl VhO ViObtiB8    8ng Of it8 pl'%Wifli~.
           Article w79, Vernon'8 Annotated ClvSl Statute8,
authorTxe8 the cam&881sloner89       court to eppoSnt 8FX mxidurt
propwty taxpay*       ul.t1rAm8 of the aounty     vho 8h&.  aoMti-
tU8e b.board at mQJC8          Of t.heOOUnty ho8pitril,AZ'ti8le
4480, V@~XWSI'SklW%Otited Civil       Statut;er, xlxongOthOr thill@~,
provldos  that”th0    board    OfBBumge4F8   eh8lleleetrroa!lamong
it8 IW&XW~ a president and ona or more Vi~Oe-prf3Uid~t8           adl
a 8earetary and a tre8murer. It shall ap?ofnt a supwi.nten-
de%s~;Ef't&ehospltel who shall hol? oSSlee et tha plea8ure of
                Ssld 8~perintem-¶ent    8~1~11 not be a m&bet Of the
board and &all be x quxllf'led        prwtltlonor of mediieor~
rpeeially trxlned f'crwork of mmh character....
8htlll        fiX      ths    fB81ElFiC8    Of   th9   ~l'titW&Ult            8Iid    fdl   OthW   Offi-
uere and employeesvith.Snthellmlto~tha                                      appropriationasdb
thfawfor by the 00~!nuX881oxm~8~ OOtU’t, arpd                              SUCh SaltWit        Shalr.
be   ooqmmntbn                    in ful:    fOl’   Cdl    8fJX’ViCW      CBIldWl?d...r       ThPhe
boerd ahxllhmw the general         ggsnt and oontml oi Paid
hospital, grounds, bulldings,PplJBp
                               elf aers xnd employee8 themoff
for the lmxtes therein mid of all rtter8 relating to the
g?vernment, ditcipllne,oontFaOt8, and phymical L3oxLoeHMJ
the~8of) and make 8uoh rulea end rsgulatlon8  a8 may s4ex!to
th8BIHxwae~aeryfor oarrylng out the purposleof such ho8pital
....
Honorable   E.Y. Cunningham,Page 3


          Article 4485, Vernon's Annotated Civil Statutes,
provide8 in pert that:
          "'fheauperlntendentshall be the chief exe-
     cutive officer of the hospital, but shall at all
     times be eubjeet to the by-lava, rules and regu-
     lations thereof, and to the power8 of the board
     of malaagelw.
          "....He shall, vlth the consent of the
     board of m&era,    appoint such resident offi-
     oere and such employees as he may think proper
     and necernary for the efflalantperformanoe of
     the buelneae of the hoapltal and prescribe
     their dutie8t end for oause rtsted ln rrltlng
     he may dlsoharge any suoh officer, en@oyee at
     Ns dlsoretion,after giving suah officer or em-
     ployee an opportunityto be heard...."
          It will be noted that under the above mentioned
statutes the board of managers ah811 fix the ealarles of
the superintendentand all other officer8 and employees vlth-
in the litit of the approprlatlonmade therefor by the eommie-
(lionore'court and that the superintendentof the hoapltal
oan appoint or employ euclhresident offlcera and employee8
ae he may think proper end neoe8,srryfor the efficrientper-
formanoe of the buelness of the hoepltal and prescribe their
duties when sating with the consent of the board of managece.
          In view of the above stated facts and the foregoltng
statutee,you are reepectful3.y advised that it Is the opinion
of this department that Mise Coxsy say not be legally employed
by the hospital 80 long as Hr. Moore,la a member of its board.
The resignation of Mr. Moore, or the discharge of His5 Eoxey,
would be a proper proaedure to dear up the matter. The faot
that Hr. Moore, as s member of the board, has nut participated
la the employment of Was Coxey OF in the dieausslonaor vot-
ing vhen the question of salary h&a been before the board
vlth reference to her does not alter or change the situation.
In this aonnectlon,ve direct  your attention to the case of
Fsirlesa v. Cemeron County Water ImprovementMstrict Ho. 1,
wonorable E.I. Cunn(,       Page 4


25 8W 26 651,   wherein it Is aaid:
          "The employmentof appellant was a plain
     violation of the nepotism lev, sad he has no
     aause to complain because of his dlschatge by
     the board of directors,who, upon learning that
     they were acting oontrsry to lav, promptly dls-
     charged him end relieved themselves of any
     charge of willful dlsobedlenoeto the Law."
          In thlo aonneotion,ve want to point out that if it
la the desire of the board of managers to employ Mles Ooxey
it would be necessary for HF. Moore to resign his position
as 8 member of the board and after his resignation,the board
Gould legally employ Miss Coxey.
          Trusting that the foregoing fully answers your in-
quiry, ve aI%




                                       Ardell Williams
                                             Assistant